DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 35: “firs cover” should be corrected to - -first cover- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US 2018/0138606).
Regarding claim 1: Uchida teaches a connector device 1 (Fig. 1), comprising: a first connector 1B that is attached to a principal surface of a wiring substrate 3 (Fig. 1); and a second connector 1A that is mated with the first connector 1B (see Fig. 8), wherein the first connector 1B includes: a first housing 10B that has an insulation property (Para. 0056); a plurality of first contacts 11B with a conductive property that are arrayed on the first housing 10B (Fig. 6); and a pair of wall parts (at 12B; Fig. 6) with a conductive property (Para. 0043) that are opposed to one another through the plurality of first contacts 11B in a direction that is a direction along the principal surface and is orthogonal to an array direction of the plurality of first contacts 11B (see Figs. 5-6), and one wall part (see Fig. 1) in the pair of wall parts with a conductive property is provided with: a cut part (at 10b; Fig. 1); and a contact piece (at 10B; Fig. 1) with a conductive property that is provided with a part that protrudes through the cut part (e.g. Fig. 1 shows a wall part with cutouts and a part that protrudes between), the second connector 1A includes: a second housing 10A that has an insulation property (Para. 0048); a plurality of second contacts 11A with a conductive property (Para. 0044) that are arrayed on the second housing in a first direction that is provided as an array direction thereof and are connected to the plurality of first contacts 11B (see Figs. 8); a first shell 12A with a conductive property (Para. 0043) that has a first cover part (at 12A; Fig. 1) that is opposed to the plurality of second contacts 11A in a second direction that is orthogonal to the first direction and covers the plurality of second contacts 11A (Fig. 4A) and a second cover part (see Fig. below) that extends in the second direction from one end part of the first cover part in a third direction that is orthogonal to the first direction and the second direction (see Fig. below); and a second shell (at 1A; Fig. 3) with a conductive property that is arranged near another end part of the first cover part (at 12A; Fig. 1) in the third direction (see Fig. 3), and in a state where the first connector and the second connector are mated (see Fig. 8), the first cover part is opposed to the plurality of first contacts 11B in the second direction and covers the plurality of first contacts (see Fig. 8), the second cover part covers a part or all of the cut part in a state where it contacts the contact piece (see Figs. 9A-9B), and the second shell (at 1A; Fig. 3) is opposed to and contacts another wall part in the pair of wall parts with a conductive property in the third direction (see Figs. 8-9B).  

    PNG
    media_image1.png
    299
    587
    media_image1.png
    Greyscale


Regarding claim 2: Uchida teaches all the limitations of claim 1 and further teaches wherein the one wall part has a recess that is a dent in a direction toward the another wall part (e.g. the dent located under 12B; Fig. 9A); and in a state where the first connector and the second connector are mated, the second cover part is opposed to the recess in the third direction (see Figs. 9A-9B).  
Regarding claim 3: Uchida teaches all the limitations of claim 2 and further teaches wherein the contact piece contacts the second cover at a position nearer the second cover part than the recess part (see Figs. 9A-9B).  

Allowable Subject Matter
Claims 4-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for a connector assembly with shielding mating with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833